DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebisui US 2015/0055055.
Regarding claim 1, Ebisui discloses a display device, in at least figs.19-31, comprising: 
a first substrate (see figs.20 and 27) comprising a first transparent substrate (37), and a pixel electrode (36A) disposed in each of a plurality of pixels (30-1) on the first transparent substrate; 
a second substrate (see figs.20 and 27) comprising a second transparent substrate (31) having a first side surface (first side surface closer to the 20) and a second side surface opposite to the first side surface (see at least figs.19 and 27), and a common electrode (32) disposed over the pixels; and 
a liquid crystal layer (64) disposed between the first substrate and the second substrate, and including a stripe-shaped polymer (64A, see at least fig.24) and liquid crystal molecules (64B), wherein the liquid crystal layer has a first region (30a) which is closer to the first side surface than to the second side surface (see fig.27), and a second region (30b) which is closer to the second side surface than to the first side surface and is located between the second side surface and the first region (see fig.27), and 
when no voltage is applied to the liquid crystal layer, a first intersection angle (greater than zero degree and less than 90 degrees, see fig.30) of a first director (AX4) of a first liquid crystal molecule (164B, fig.30) and a first extension axis (AX3) of the polymer (164A, fig.30) included in the first region is different from a second intersection angle (zero degree, see fig.28) of a second director (AX4) of a second liquid crystal molecule (164B, fig.28) and a second extension axis (AX3) of the polymer (164A, fig.28) included in the second region (see figs.27, 28 and 30, the first intersection angle is different from the second intersection angle).
Regarding claim 3, Ebisui discloses a first inclination angle (greater than zero degree and less than 90 degrees, see fig.30) of the first extension axis with respect to the first transparent substrate is different from a second inclination angle (zero degree, see fig.28) of the second extension axis with respect to the first transparent substrate (see figs.27, 28 and 30, the first inclination angle is different from the second inclination angle).
Regarding claim 7, Ebisui discloses a first inclination angle (greater than zero degree and less than 90 degrees, see fig.30) of the first director with respect to the first transparent substrate is different from a second inclination (zero degree, see fig.28) of the second director with respect to the first transparent substrate (see figs.27, 28 and 30, the first inclination angle is different from the second inclination angle).
Regarding claim 11, Ebisui discloses a display device, in at least figs.19-24 and 27-30, comprising: 
a first substrate (see figs.20 and 27) comprising a first transparent substrate (37), and a pixel electrode (36A) disposed in each of a plurality of pixels (30-1) on the first transparent substrate, and a first alignment film (65) covering the pixel electrode; 
a second substrate (see figs.20 and 27) comprising a second transparent substrate (31) having a first side surface (first side surface closer to the 20) and a second side surface opposite to the first side surface (see at least figs.19 and 27), and a common electrode (32) disposed over the pixels, and a second alignment film (33) covering the common electrode; and 
a liquid crystal layer (64) disposed between the first substrate and the second substrate, and including a stripe-shaped polymer (64A, see at least fig.24) and liquid crystal molecules (64B), wherein the liquid crystal layer has a first region (30a) which is closer to the first side surface than to the second side surface (see fig.27), and a second region (30b) which is closer to the second side surface than to the first side surface and is located between the second side surface and the first region (see fig.27), and 
when no voltage is applied to the liquid crystal layer, a first inclination angle (greater than zero degree and less than 90 degrees, see fig.30) of a first extension axis (AX3) of a first polymer (164A, fig.30) included in the first region with respect to the first transparent substrate is different from a second inclination angle (zero degree, see fig.28) of a second extension axis (AX3) of a second polymer (164A, fig.28) included in the second region with respect to the first transparent substrate (see figs.27, 28 and 30, the first inclination angle is different from the second inclination angle).
Regarding claim 14, Ebisui discloses a display device, in at least figs.19-24 and 27-30, comprising: 
a first substrate (see figs.20 and 27) comprising a first transparent substrate (37), and a pixel electrode (36A) disposed in each of a plurality of pixels (30-1) on the first transparent substrate, and a first alignment film (65) covering the pixel electrode; 
a second substrate (see figs.20 and 27) comprising a second transparent substrate (31) having a first side surface (first side surface closer to the 20) and a second side surface opposite to the first side surface (see at least figs.19 and 27), and a common electrode (32) disposed over the pixels, and a second alignment film (33) covering the common electrode; and 
a liquid crystal layer (64) disposed between the first substrate and the second substrate, and including a stripe-shaped polymer (64A, see at least fig.24) and liquid crystal molecules (64B), wherein the liquid crystal layer has a first region (30a) which is closer to the first side surface than to the second side surface (see fig.27), and a second region (30b) which is closer to the second side surface than to the first side surface and is located between the second side surface and the first region (see fig.27), and 
when no voltage is applied to the liquid crystal layer, a first inclination angle (greater than zero degree and less than 90 degrees, see fig.30) of a first director (AX4) of a first liquid crystal molecule (164B, fig.30) included in the first region with respect to the first transparent substrate is different from a second inclination angle (zero degree, see fig.28) of a second director (AX4) of a second liquid crystal molecule (164B, fig.28) included in the second region with respect to the first transparent substrate (see figs.27, 28 and 30, the first inclination angle is different from the second inclination angle).

Allowable Subject Matter
Claims 2, 4-6, 8-10, 12-13 and 15-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first intersection angle is less than the second intersection angle, along with other claim limitations.
Ebisui US 2015/0055055 does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first intersection angle is less than the second intersection angle, along with other claim limitations.
Regarding claim 4, the prior art of record does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first inclination angle is less than the second inclination angle, along with other claim limitations. Claims 5-6 are depended on claim 4 so they are allowable for the same reason.
Ebisui US 2015/0055055 does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first inclination angle is less than the second inclination angle, along with other claim limitations. Claims 5-6 are depended on claim 4 so they are allowable for the same reason.
Regarding claim 8, the prior art of record does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first inclination angle is less than the second inclination angle, along with other claim limitations. Claims 9-10 are depended on claim 8 so they are allowable for the same reason.
Ebisui US 2015/0055055 does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first inclination angle is less than the second inclination angle, along with other claim limitations. Claims 9-10 are depended on claim 8 so they are allowable for the same reason.
Regarding claim 12, the prior art of record does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first inclination angle is less than the second inclination angle, along with other claim limitations. Claim 13 depended on claim 12 so it is allowable for the same reason.
Ebisui US 2015/0055055 does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, wherein the first inclination angle is less than the second inclination angle, along with other claim limitations. Claim 13 depended on claim 12 so it is allowable for the same reason.
Regarding claim 15, the prior art of record does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, and the first inclination angle is less than the second inclination angle, along with other claim limitations. Claim 16 depended on claim 15 so it is allowable for the same reason.
Ebisui US 2015/0055055 does not disclose or suggest a display device having a light-emitting module disposed along the first side surface, and the first inclination angle is less than the second inclination angle, along with other claim limitations. Claim 16 depended on claim 15 so it is allowable for the same reason.









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871